Motion by plaintiff to extend beyond April 30, 1961, the existing stay of further proceedings in the summary proceeding between the parties in the Municipal Court of the City of New York; such stay having been granted by this court, upon a prior appeal, on June 27,1960, subject to certain conditions (11 A D 2d 728). Motion granted; stay extended upon the same conditions until 20 days after entry of the order determining the appeal. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.